 In the MatterofWESTERN UNION TELEGRAPHCOMPANYand-COM-MERCIAL TELEGRAPHERS UNIONIn the Matter of WESTERN UNION TELEGRAPH COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 'Cases Nos. R-2651 and R-92652.Decided August 00, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to any union until certified by the Board ; labororganization whose contention as to appropriate unit not upheld permittedupon request to withdraw its name from ballot; election necessary.Where union failed to appear at continued hearing and record indicatesthat said union has been dissolved during continuance, its name omittedfrom ballot, -but leave granted to have name placed upon ballot upon-application, in view of inconclusive nature of the testimony as to its dis-solution.Unit Appropriate for Collective Bargaining_Proposed unit of all plant department employees in division of Company'soperations covering nine States rejected where, among other things, suchemployees within certain metropolitan areas are included in contracts cover-ing all employes in such areas, petitioning union has made no showing ofdesignation by such employees in certain metropolitan areas, and suchemployees in certain metropolitan areas have indicated desire to be repre-sented together with employees in other departments.However, certaingroups of plant department employees namely, line gang employees andemployees individually assigned to so-called "miscellaneous locations," andplant department employees in metropolitan areas, who have shown a desirefor representation apart from employees in other departments in a metro-politan area and who are not included in contracts covering other employeesof the Company, may appropriately be combined into a single unit; further,certain of said groups of 'plant department employees within a metro-politan area in which organization has been conducted among all employeesmay also appropriately be included within a unit of employees in all depart-ments ofsuch metropolitan area.The desires of the employees, as ex-pressed in elections directed,helddeterminative.Mr. M. T. Cook,of San Francisco, Calif., for the Company.Mr. Frank R. Williams, Mr. Vincent P. Dunn,andMr. F. L. Guy,of San Francisco, Calif., for the C. T. U.Mr. Gene Gaillac,of San Francisco, Calif., for the I. B. E. W.Mr. Bruce Risley,of San Francisco, Calif., for the A. C. A.34 N. L. R. B., No. 77.N579 580DECISIONSOF NAT10NALLABOR RELATIONS BOARDMr. J. B. Williams,of Los Angeles, Calif., andMr. R. L. Hansen,of Glendale, Calif., for the U. C. W. A.Mr. G. A. Ford,of San Francisco, Calif., for the I. C. U.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn January 17, 1941, Commercial Telegraphers Union, herein calledthe C. T. U., filed a petition with the Regional Director for the Twen-tiethRegion (San Francisco, California) in the above proceedingsdesignated as Case No. R-2651, alleging that a question affecting com-merce had arisen concerning the representation of employees of West-ern Union Telegraph Company, herein called the Company, in theSan Francisco metropolitan area?On January 22 InternationalBrotherhood of Electrical Workers, herein called the I. B. E. W., fileda petition with the Regional Director in the proceedings designatedabove as Case No. R-2652, and on March 24 an amended petition, al-leging that a question had arisen concerning the representation of plantdepartment employees of the Company in its Pacific Divlsion.2 Eachof the petitions requested an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 16 the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Sections 3 and 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and further ordered that the twoafore-nientloned cases, Case No. R-2651 and Case No. R-2652, beconsolidated.On April 23 the Regional Director issued a notice of consolidatedhearing, copies of which, together with copies of the petitions andamended petitions, were duly served upon the Company, upon theC. T. U., upon the I. B. E. W., and upon American CommunicationsAssociation, herein called the A. C. A., and its Local No. 30, upon In-1 This areaincludesthe citiesof San Francisco,South San Francisco,Burlingame andSan Mateo,California2 The Company'sPacificDivision covers the State of California,Idaho, Nevada, Utah,Wyoming, Arizona, Montana, Oregon and Washington. .WESTERN UNION TELEGRAPH COMPANY581dependent Communications Union, herein called the I. C. U., uponIndependent Communications Union of Spokane, Washington, hereincalled the I. C. U. Spokane, and upon United Communications Workersof America, herein called the U. C. W. A., labor organizations claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held at San Francisco, California, onMay 1, 1941, before James C. Paradise, the Trial Examiner duly desig-nated by the Chief Trial Examiner.At the opening of the hearingthere was introduced in evidence, without objection, a notice of post-ponement of the consolidated hearing until further notice, copies ofwhich were duly served upon the parties. Pursuant to a further noticeof consolidated hearing, copies of which were duly served upon theparties, a hearing was held at San Francisco, California, on June 17and 18 before John Paul Jennings, the Trial Examiner duly designatedby the Chief Trial Examiner in place and stead of James C. Paradise.The Company, the C. T. U., the I. B. E. W., the A. C. A., and theI.C. U. appeared, were represented by counsel or by a representativeand participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Subsequent to the hearing, th/A. C. A. submitted a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWestern Union Telegraph Company, a New York corporation withits principal office at New York City, is engaged throughout the UnitedStates and in various foreign countries in the receiving and transmis-sion by telegraph and cable of intrastate, interstate and internationalcommunications.At the close of 1939, the Company employed 44,299persons,of which number 1,333 were located outside the United States.Case No. R-2651 concerns employees of the Company in the San Fran-cisco metropolitan area, where the Company employs over 900 persons.Case No. R-2652 concerns approximately 300 plant department em-ployees in the Company's Pacific Division.The Company admits that it is engaged in commerce, within themeaningof the Act.451269-42-vol. 34--38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDCommercial Telegraphers Union 3 and International BrotherhoodofElectricalWorkers are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.American Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company .4Independent Communications Union is an unaffiliated labor organi-zation admitting to membership employees of the Company in theSan Francisco metropolitan area.Independent Communications Union of Spokane, Washington, isan unaffiliated labor organization admitting to membership employeesof the Company in Spokane, Washington.United Communications Workers of America is a labor organiza-tion admitting to membership employees of the Company in the LosAngeles, California, metropolitan area.III.THE QUESTIONSCONCERNINGREPRESENTATIONThe Company refuses to recognize any of the labor organizationshere concerned as the exclusive representative of employees of theCompany within the units claimed to be appropriate unless and untilthey are certified as such by the Board.At the hearing there was introduced into evidence reports by theRegional Director showing that the C. T. U., the A. C. A. and theI.C. U. each represent a substantial number of employees in the SanFrancisco metropolitan area,5 and that the I. B. E. W. represents asubstantial number of plant department employees in the PacificDivision.e3 It appears that Local 34 of Commercial Telegraphers Union has jurisdiction overemployees of the Company in the San Francisco metropolitan area.4It appears that Local No. 30 of the American Communications Association has juris-diction over employees of the Company In the San Francisco metropolitan area.EThe Regional-Director'sreport shows that these labor organizations submitted thefollowing number of membership applications bearing apparently genuine and originalsignatures of employees whose names appear upon the March 8, 1941,pay roll, whichcontains the names of approximately 800 persons other than supervisory and confidentialemployees :C. T. U.: 192 membership applications-dated between December 1939 and December1940.A. C. A.: 150 membership applications dated between January 1937 and -December1940.I.C. U.: 82 membership applications dated during August and December 1940.The Regional Director's report shows that the I. B. E. W. submitted 141 membershipapplications bearing apparently genuine and original signatures of employees whose namesappear on the March 15, 1941,pay roll.In her report the Regional Director set forththe following tabulation showing geographically the approximate number of employees, WESTERN UNION TELEGRAPH COMPANY583We find that questions have arisen concerning the representationof employees of the Company in San Francisco and of plant depart-ment employees of the Company in the Pacific Division.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I, above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce..V.THEAPPROPRIATE UNITSThe C. T. U. in its petition in Case No. R-2651 requests the Boardto find appropriate a unit composed of employees of the Companyin the San Francisco metropolitan area, excepting plant departmentemployees.The A. C. A. and the I. C. U. contend that employeesof the Company in the San Francisco metropolitan area, includingplant department employees, constitute an appropriate bargainingunit.The I. B. E. W. in its petition in Case No. R-2652 requeststhe Board to find appropriate a unit of plant department employeesin the Company's Pacific Division, including plant department em-ployees at San Francisco.The A. C. A. contends that this unit isinappropriate.The Company maintains a neutral position regardingthe appropriate unit or units?within theunit claimed to be appropriateby theI.B E W.;the number of membershipapplications of such employees submittedby theIB. E. W. ;and the number of member.ship applications of such employees submitted by other labor organizations:Approxi-mate totaleligiblesI.B. E. W.OtherLos Angeles-------------------------------------521611(U. C. W. A ).San Francisco------------------------------------65381(A. C. A).Portland------------------------------------------109-0.Seattle-- -----------------------------------------850.Salt Lake----------------------------------------320.Spokane-----------------------------------------302 (I. C. U. Spokane).Oakland------------------------------------------400.Phoenu----------- ------ -------------------------220.Sacramento--------------------------------------200.Tacoma--------------------- ------------------2-00.Miscellaneous(only 1 eligible in each locality) ----311s0.Line gangs---------------------------------------122490.Total-------------------------------------30414114.7While the Company favors a Nation-wide bargaining unit, it admits that employeeswho are organized in particular localities should not be denied the right of collectivebargaining pending organization of employees on a Nation-wide basis. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's operations in the United States are conducted ona departmental basis; the departments which are concerned with fieldoperations are the traffic, commercial, plant, and accounting depart-ments.For administrative purposes, the several departments aredivided into- six territorial divisions, one of which is the PacificDivision, which extends through nine western States.The Com-pany's operations in San Francisco constitute a local unit within thePacific Division.Said operations are conducted through five localdepartments, namely : traffic, commercial, accounting, plant, and pur-chasing and stores.In the San Francisco metropolitan area, the traffic department, inwhich there are some 395 employees, is engaged in the receipt andtransmission of messages to and from San Francisco.The commer-cial department, in which there are about 364 employees, is engagedin solicitation of business, public relations work, pick-up and deliveryof messages by messenger, and the operation of branch offices.Theaccounting department, with some 77 employees, keeps records ofrevenue and disbursements and performs other similar work.Thepurchasing and stores department, with about 13 employees, handlesthe purchase and distribution of supplies, the uniform equipment,and similar matters.The plant department, in which there are about65 employees, is engaged in the construction and maintenance ofequipment outside the main office, and in installation of equipment.Operations in the local departments are interdependent and inte-grated; in particular, the proper functioning of the traffic and com-mercial departments is dependent upon the performance by the plantdepartment of its duties.We find that employees in the traffic, commercial, accounting andpurchasing and stores departments are within the unit of employeesin the San Francisco metropolitan unit.We further find that em-ployees in the plant department may appropriately be included insaid unit.As set forth below, the desires of these employees shallbe determinative in this regard.There are also located in San Francisco four departmental officeswhich supervise -and coordinate all local departments within thePacific Division, including those at San Francisco.These offices arethe general manager's office of the commercial department, the divi-sion traffic superintendent's office, the division plant superintendent'soffice, and the division auditor's office and are hereinafter collectivelycalled the San Francisco division offices.The A. C. A. would excludeall employees in such offices on the ground that their work pertainsto division matters rather than local functions.The C. T. U. andI.C. U. agree to the exclusion of several apparently supervisory or WESTERN UNION TELEGRAPH COMPANY585confidential employees therein, but urge the inclusion in the unit ofcertain clerks, stenographers and office boys."These employees per-form all their work in San Francisco and the nature of their.dutiesis similar to that of local department employees whom the partiesagreed to include in the unit of San Francisco metropolitan area em-ployees.We are satisfied that the fact that their work concernsdivisional matters does not warrant the exclusion of these employees,and we find below that certain clerks, stenographers, and office boysare within the San Francisco metropolitan area unit.Finally, there is'also located at San Francisco the district super-intendent's office,which has jurisdiction over so-called "districtoffices" in California and other States and has no connection withoperations at San Francisco. It appears that each of the three em-ployees in this office performs supervisory functions.The partiesagreed to, and we shall, exclude these employees from the unit.There are approximately 304 employees in the plant department ofThese employees fall geographically within thefollowing three groups : (1) The approximately 135 plant departmentemployees with headquarters at the San Francisco, Los Angeles,Portland, and Seattle metropolitan areas.Nearly all of these personsperform their work within the respective metropolitan areas. (2)The approximately 47 plant department employees with headquartersat socalled "miscellaneous locations," that is, at, smaller cities andtowns throughout the Pacific Division.Of these persons, 31 are theonly plant department employees assigned to their respective head-quarters; s of the remaining 16, approximately 3 are assigned toheadquarters at Salt Lake City, 3 at Spokane, 4 at Oakland, 2 atPhoenix, 2 at Sacramento, and 2 at Tacoma.All said 47 employeesusually work within a radius of about 50 miles of their headquarters;it is shown that, in general, the smaller the size of the town or citydesignated as their headquarters, the greater the amount of time spentat work outside of headquarters. (3) The approximately 122 line'The I B E W would exclude from its proposed unit as clerical employees the personsin the division plant superintendent's office.These persons are classified upon the pay roll as follows:SectionEqptmn.,Boise,Idaho;Section Eqptmn,Great Falls,Mont ; Section Eqptmn., Riverside,Calif ; SectionLineman, Pt.Townsend,Wash. ; Section Eqptmn, Bakersfield,Calif. ;SectionEqptmn,San Diego,Calif ; Section Lineman, Tekoa,Wash;Section Eqptmn., Cheyenne,Wyo ;Section Egptmn., Stockton,Calif. ; Section Eqptmn., El Centro,Calif. ; Section Eqptmn.,Fresno, Calif. ;Section Eqptmn.,Watsonville,Calif. ; Section Egptmn.,Butte, Mont. ; SectionEqptmn.,Billings,Mont;Section Egptmn.,Medford,Ore. ; Section Lineman. La Grande,Ore. ; Section Lineman, Long Beach, Calif. ; Section Eqptmn.,Reno, Nev. ; Section Eqptmn.,Tonopah, Nev. ;Section Lineman,Lacrosse,Wash. ; Section Eqptmn, Pocatello,Idaho ;Section Egptmn,Eugene, Ore;Section Lineman,Yakima,Wash. ; Section Eqptmn., SanJose,Calif. ;SectionEgptmn,Tucson,Ariz;SectionEqptmn,Chico,Calif ; SectionLineman,The Dallies,Ore ; Section Eqptmn.,Santa Barbara, Calif. ;Section Lineman, WallaWalla, Wash;Section Lineman, Pendleton,Ore.; Section Eqptmn, Pasadena, Calif. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDgangemployees who have no assigned headquarters_ and performwork throughout the entire Pacific Division.Their employment andpay-roll records are maintained in San Francisco.In support of its position that a unit of plant department employ-ees inthe Company's Pacific Division is appropriate the I. B. E. W.adverts to the following facts, among others : that it has sub-mitted evidence of designation by 141 of the approximately 304 em-ployees within the allegedly appropriate unit, whereas other labororganizations here concerned have submitted little evidence ofdesignation; 10 that approximately 50 per cent of said employees per-form work which is division-wide in scope; that seniority among saidemployees is on a division-wide basis, whereas seniority in otherdepartments is on a local basis; and that the work of plant depart-ment employees differs from that of employees in other departments.The A. C. A., in support of its position that a unit of plant depart-ment employees throughout the Pacific Division is inappropriate andthat a unit of all employees, including plant department employees,in the San Francisco "metropolitan area is appropriate, adverts tothe followingfacts, amongothers : that the I. B. E. W. admits em-ployees in all departments to membership and has organized on anindustrial basis elsewhere in the telegraph industry, as evidenced bythe I. B. E. W.'s contract with the Postal Telegraph Cable Com-pany covering all employees in certain northwestern States; that theC.T.U. likewise admits all employees of the Company to mem-bership and has organized all employees, including plant departmentemployees in certain localities; that in the Pacific Division, the C. T. U.has contracts with the Company covering all employees, includingthose in the plant department, in Phoenix, Arizona, and in Oakland,California, and the I. C. U. Spokane likewise has a contract with theCompany covering all employees in Spokane, Washington; that op-erations in the Company's departments are highly integrated andinterdependent; that there are several groups of employees withinthe plant department performing different types of work, requiringvarying degrees of skill; and that the plant department employeeswithin a metropolitanareahave a closer work relationship to em-ployees in other departments within suchareathan to plant depart-ment employees in other metropolitanareas orto line gangmen.Under all the circumstances of this case, including the fact thatplant department employees in certain metropolitan areas withinthe Pacific Division are included in contracts covering all employeeswithin such areas, the fact that the I. B. E. W. has made no showingof designation in certain metropolitan areas, and the fact that incertainmetropolitanareasemployees have indicated, according to10 See footnote 6,supra. WESTERN UNION TELEGRAPHCOMPANY587thedesignations submitted by other organizations organizingthroughout all departments, their desire to be represented togetherwith employees in other departments, we are of the opinion thatthe unit of all plant department employees requested by the I. B.E.W. is not appropriate.However, we are also of the opinionthat certain groups of plant department employees, namely, the linegang employees and the 31 employees assigned to each of 31 "miscel-laneous locations," and plant department employees in metropolitanareas, who have shown a desire for representation apart from em-ployees in other departments in a metropolitan area through theirdesignation of the I. B. E. W., and who are not included in contractscovering other employees of the Company, may appropriately becombined into a single unit; and that certain of said groups of plantdepartment employees within a metropolitan area in which organiza-tion has been conducted among all employees may also appropriatelybe included within a unit of employees in all departments of suchmetropolitan area.Accordingly, the desires of the employees, asexpressed in elections which we shall direct, shall be determinative.Under these circumstances, and in accordance with the specific ex-clusions of employees determined below, we shall order electionsamong the- Company's employees, within the following groups:-(a)All employees in the San Francisco metropolitan area in thetraffic, commercial, accounting, and purchasing and stores depart-ments, and in the San Francisco division offices, and including the clerkto the city foreman of the plant department, but excluding the em-ployees occupying the positions listed in Appendices A and B, to de-termine whether they desire to be represented by the A. C. A.; by theC. T. U., or by the I. C. U., for the purposes of collective bargaining,or by none of said organizations;(b)All employees in the plant department in the San Franciscometropolitan area,12 but excluding the employees occupying the posi-11No elections are directed among plant department employees at Spokane,Washington,where such employees are covered by a contract with the I. C. U Spokane;at Phoenix,Arizona, and Oakland, California,where the plant department employees are covered bycontracts with the C.T U.; and at Sacramento,California, and Tacoma,Washington, wherethe I B. E W. has submitted no evidence of designationOf the three cities in whichplant department employees are covered by contracts,namely, Spokane,Phoenix, and Oak-land, the I. B E. W. has submitted evidence of designation at Phoenix.In the event thatthe C. T. U. files with the Board at Washington,D. C., within 10 days of the date ofthis Decision and Direction of Election a waiver of its claim to the representation of plantdepartment employees at Phoenix,we shall direct an election among such employees todetermine whether or not they desire to be represented by the I B. E W. for the purposesof collective bargaining,with the same effect as the other elections directed herein.n While at one point in the hearing the I. B E W. stated that it would not object tothe inclusion of the building force employees of the San Francisco plant department inthe metropolitan unit at San Francisco,at a later point in the hearing the division-wideunit of plant department employees requested by the I. B E. W.was defined as includingbuilding force employees.We are satisfied and find that such employees should be includedin the election units of plant department employees at San Francisco and Los Angeles. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions listed in Appendix D, to determine whether or not they desire tobe represented by the I. B. E. W., by the A. C. A., or by the I. C. U.,for the purposes of collective bargaining, or by noneof said organiza-tions;(c)All line gang employees 13 and the 31 plant department em-ployees individually assigned to each of 31 "miscellaneouslocations," 14excluding the employees occupying the positions listed in Appendix C,to determine whether or not they desire to be represented by theI.B. E. W. for the purposes of collective bargaining;(d) All employees in the plant department in the Los Angeles met-ropolitanarea,15excluding the employees occupying the positions listedin Appendix E, to determine whether or not they desire to be repre-sented by the I. B. E, W. for the purposes of collectivebargaining ;18(e)All employees in the plant department at Portland, Oregon,excluding the employee occupying the position listed in Appendix F, todeterminewhether or not they desire to be represented by theI.B. E. W. for the purposes of collective bargaining;(f)All employees in the plant department at Seattle, Washington,excluding the employees occupying the positions listed in Appendix G,to determine whether or not they desire to be represented by theI.B. E. W. for the purposes of collective bargaining;(g)All employees in the plant department at Salt Lake City, Utah,excluding the employee occupying the position listed in Appendix H,to determine whether they desire to be represented by the I. B. E. W.,or by the A. C. A., for the purposes of collective bargaining, or byneither.17We shall certify the union, if any, designated by a*majority of theemployees within each election unit as the exclusive representativethereof, subject to the following qualifications: If the A. C. A., orthe I. C. U., wins both elections among employees at San Francisco, itwill be certified as the exclusive representative of employees in bothelection units combined.If the A. C. A. wins both elections amongemployees at Salt Lake City, it will be certified as the exclusive rep-isThis definition includes employees in the following work classificationsset forth onthe Company's pay rolls:Inspectors;Inspector'sHelpers ; Groundmen;Apprentice Line-men ; Linemen;Cooks ; Cookees ; AssistantGang Foremen;Watchmen.14 See footnote9, supra.It appearsthat thesecities are small in size and consequentlythat the single employees assigned to each spends a considerable part of his working timeaway from headquarters.The I. B. E. W. submitted 18 designations of these persons,and there is no showingthat any otherlabor organization seeks to include them in anindustrialunit.Accordingly,we shall permit them to express their desires for representa-tion together with the linegang employees.15 See footnote 12,supra11As set forth in SectionVI,infra,theU. C. W. A. is granted leave to have its nameplaced uponthe ballotin this election.17 In Case No. R-2243, decided this day, arising upon apetition by the A. C A. for aninvestigation and certificationof representatives of employeesof the Company at Salt Lake.City,Utah, we directan election among certain employees in the traffic and commercialdepartments. WESTERN UNIONTELEGRAPHCOMPANY589resentative of employees in both election units combined.18 If a ma-jority of the employees in each of more than one group selects theI.B. E. W., all the employees in the groups which so designate theI.B. E. W. shall constitute a single bargaining unit.Questions arose at the hearing concerning the proposed exclusionof certain employees from the units.We shall consider 'these employ-ees by departments or groups.Traffic department (San Francisco)All parties agreed, and we find, that the traffic manager, nighttraffic managers, Morse testing and regulating chief, automatic test-ing and regulating chief, chief clerk, secretary to the chief clerk, as-sistant chief operators (automatic and telephone), and nurse shouldbe excluded from the unit.The A. C. A. would exclude, and the C. T. U. and I. C. U. wouldinclude, the following employees : Theearly and late night testing andregulating chiefstest wires and adjust repeaters.Each has a sub-ordinate during a part of his tour of duty.Their salaries are higherthan those of other employees, excepting the night traffic manager,who work during the night.We shall exclude them from the unit.TheCommercial new department supervisor, Morse supervisors, tele-printer supervisors, automatic supervisors, telephone supervisors,route supervisor,andservice supervisors,devote practically all oftheir time to the supervision of an average of about nine or more em-ployees.They assign operators to their tasks, distribute work, reportinfractions of rules, and have authority to recommend discipline.They earn from about $20 to $40 per month more than their subordi-nates.We shall exclude them from the unit.Theautomatic monitorchecks messages submitted for transmission against messages as trans-mitted, and reports on accuracy and speed of operators to the assistantchief operator, who in turn discusses errors with the operator con-cerned and turns the report over to the statistical department forentry upon the operator's record.We shall exclude the automaticmonitor from the unit. Theclerks in the traffic manager's office,whomthe A. C. A. would exclude as confidential employees, work in saidoffice under the supervision of the chief clerk. It appears that thesepersons devote about 30 per cent of their time to work involving theuse of .pay-roll records, and the remainder of their time to routinereports concerning the number of messages handled and complaintsinvolved.The division traffic superintendent testified, "we do notconsider them confidential employees."We shall include said clerksin the unit.18 See footnote 17,supra. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommercial department (San Francisco)All parties agreed, and we find, that the superintendent, secretaryto the superintendent (A. Giuntini) ; chief clerk, city commercial man-ager, sales manager, manager of the delivery department, assistantto the manager of the delivery department (J. J. Damerell), managerof credits and collections, cashier, employing supervisor of messengers(J.Hammill), and the early night manager should be excluded fromthe unit.The A. C. A. would exclude (and the C. T. U. and I. C. U. wouldinclude)12 branch managersof the 35 employed in San Francisco,apparently upon the ground that said 12 persons are closely relatedto the management by virtue of the number of employees under theirsupervision and the amount of time spent in outside solicitation.How-ever, the record shows that there is no clear delineation between thebranch managers whom the A. C. A. would exclude and those whomthey would include.Thus, the number of subordinates of said 12branch managers varies from 5 to 19; while the number of subordinatesof the others varies from 0 to 10; the amount of time devoted by said12 branch managers to outside solictation varies from, a minimum of2 hours per week to a minimum of 5 hours per day, while the amountof time devoted by the others to outside solicitation varies from no timeto a minimum of 31/2 hours per day.While the salaries of branchmanagers as a rule vary according to the number of their subordinates,it is shown that one branch manager whom the A. C. A. would excludehas 12 subordinates and spends a minimum of 5 hours per day insolicitation, but receives the minimum pay granted to branch manag-ers in San Francisco.The record shows that all branch managers inSan Francisco have the same degree of authority over their subordi-nates.They have no authority to hire or discharge, although they canrecommend discipline or discharge.They can change tours of dutyor obtain additional help only by request of their superior, who hasrecords concerning the "load" of business to guide him in this con-nection.We are of the opinion that no sufficient showing has beenmade to warrant the exclusion of the 12 branch managers named bythe A. C. A.We find that all branch managers should be included inthe unit.The A. C. A. would also exclude as confidential employees thecom-mercial representativesand thepersonal service representative:TheC. T. U. and the I. C. U. would include these employees in the unit.The work of the commercial representatives is confined to sales devel-opment; each of these persons specializes in certain types of sales work.It appears that their salaries are above the average salaries paid tocommercial department employees. In the course of their duties they WESTERN UNION TELEGRAPH COMPANY591contact various users of telegraph service, chiefly business concerns.While the general manager of the commercial department testified that"there are some things that they do treat in confidence in connectionwith various patrons," there is no showing that such matters concernthe Company's labor relations.We shall include the commercial rep-resentatives in the unit.The personal service representative contactsfirms having teleprinter lines connected with the Company's mainoffice and in the course of her duties engages in sales work similar innature to that of the commercial representatives.We shall includethe personal service representative in the unit.Accounting department (San Francisco)All parties agreed, and we find, that the accounting center managerand the assistant accounting center manager should be excluded fromthe unit.Purchasing and stores department (San Francisco)All parties agreed, and we find, that the division storekeeper andhead clerk should be excluded from the unit.Plant department (San Francisco)The proposed exclusions of employees in this department are con-sidered below together with the proposed exclusions of other employeesin the plant department throughout the Pacific Division.The San Francisco division officesAll parties agreed that all employees in the general manager's officeof the commercial department should be excluded from the unit, ex-cepting themail clerks,whom the C. T. U. and the I. C. U. would in-clude; thefile clerk,whom the I. C. U. would include; and theofficeboy,whom the C. T. U. and the I. C. U. would include. The mailclerks, who open and distribute incoming mail and envelop and postoutgoing mail for all San Francisco departments and offices, and theoffice boy, shall be included in the unit.The file clerk, who has accessto and handles all files, including confidential files, shall be excludedas a confidential employee.We find that all employees in the generalmanagers office of the commercial department, except the mail clerksand office boy, should be excluded from the unit.All parties agreed, and we find, that all employees in the divisiontraffic superintendent's office should be excluded from the unit.All parties agreed, and we find, that the following employees in thedivision plant superintendent's office should be excluded from the unit :the general foreman, field engineers, division ticker supervisor, divi- 592DECISIONSOF NATIONALLABOR RELATIONS BOARDsion supervisor of maintenance, chief clerk, equipment inspectors, main-tenance foreman, chief line inspector, division supervisor of equipment,division plant superintendent, division plant engineer, division super-visor of lines, supervisor, secretary to division plant superintendent(H. M. Barre), and clerk in charge of service records (H. Feil).TheC. T. U. and the I. C. U. would include the remaining employees, clas-sified on the pay roll asclerks, stenographersandoffice boy.Theclerks and stenographers are engaged principally in preparing esti-mates for plant department projects, in preparing correspondence inconnection with the procurement of certain facilities from other com-munications companies, and in reviewing daily work reports and timesheets which are used in the preparation of pay rolls.These personshave access to confidential service records only on infrequent occasions,that is, when the person in charge of said records is absent.We shallinclude the clerks, stenographers, and office boy in the unit.All parties agreed, and we find, that the following employees in thedivision auditor's office should be excluded from the unit : the divisionauditor, chief accountant, plant accountant, supervisor accountingbureau, chief traveling auditor, traveling auditors, supervisor moneyorders, and private secretary to division auditor (L. E. Casebeer).The C. T. U. and the I. C. U. would include, and the A. C. A. would ex-elude,elude, the remaining employees in this office, who are classified asclerks.These clerks work in specialized groups performing accounting workinvolving the use of various types of records and reports.While itappears that certain of these persons have access to pay-roll and servicerecords, the division auditor testified that their work does not involve"confidential" matters "reserved to-the management." It also appearsthat their work is similar to that performed by certain clerks in theSan Francisco accounting department whom the parties agreed to in-clude within the unit.We shall include the clerks in the divisionauditor's office in the unit.Plant department employees throughout the Pacific DivisionAll parties agreed, and we find, that the following employees shouldbe excluded from the units : city foremen in Los Angeles, San Fran-cisco, Seattle, and Portland; building supervisors in San Francisco andLos Angeles; shop foreman in San Francisco; and the maintenanceforeman in Los Angeles.transmitter chiefsat San Francisco and Los Angeles. ' It is shown thatthese employees exercise supervisory authority over several tickermen ;that they report infractions of rules and recommend discipline; andthat their salary is about 10 per cent higher than that of their subordi-nates.We shall exclude them from the units. WESTERN UNION TELEGRAPH COMPANY593The I. B. E. W. would include, and the A. C. A. would exclude, thefollowing employees : Thecity foremanat Salt Lake City 10 has au-thority to discharge his subordinates for cause and to hire temporaryemployees.We shall exclude him from the units. Theline gangforemen,who supervise from 8 to 16 employees, and theundergroundforeman,who supervises from 1 to 20 employees, are authorized tohire employees and to discharge employees for cause.We shall excludethem from the unit.The I. B. E. W. would exclude from its proposed unit all clericalemployees.In addition to those in the division plant superintend-ent's office,mentioned above, it would exclude theclerksto the cityforemen in San Francisco, Seattle, and Los Angeles and theclerktothe maintenance foreman in Los Angeles.These employees handlecorrespondence and prepare daily work reports and time sheets. Itappears that the A. C. A. and C. T. U. would include the clerk to thecity foreman in San Francisco in the metropolitan unit therein.Under the circumstances, we shall exclude the above-mentioned clerksfrom the election units of plant department employees set forth above,but we shall include the clerk to the city foreman in San Francisco inthe metropolitan unit therein.20The record in Case No. R-2243, decided this day, shows that at thetime of the hearing therein there was headquartered at Salt Lake Citya plant department employee classified on the December 21, 1940, payroll assection lineman.The A. C. A. urged' his exclusion from thecity-wide unit at Salt Lake City in Case No. R-2243 because the prin-cipal part of his duties were performed outside the limits of Salt LakeCity on a section of railroad line extending south from Salt Lake City.In view of the fact that he has his headquarters at Salt Lake City, andapparently performs his duties within a limited distance of SaltLake City, the section lineman, if any,21 at Salt Lake City shall beincluded in the election unit of Salt Lake City plant departmentemployees.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees can best be resolved by the elections referredto in Section V above.At the hearing the parties agreed that eligibility to vote should bedetermined by the pay roll for the period immediately preceding the1° The I. B E W.would also include in its proposed unit the city foreman at Spokane.Inasmuch as we have excluded all plant department employees at Spokane from the electionunits herein, we do not consider this issuem As set forth above, the clerks, stenographers and office boy in the division plant super-intendent's office are within the San Francisco metropolitan unit.21 The March 15, 1941, pay roll of plant department employees in the Pacific Division,which was introduced in evidence in the instant proceedings,does not list this person. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection; that temporary employees, that is, persons with less than3 months' continuous service, should not be eligible to vote; and thatemployees temporarily detailed to another department, office, city, orcompany, and employees who did not work during such pay-rollperiod because they were ill or on vacation or on furlough should beeligible to vote.Our Direction of Elections will provide accordingly,subject to such other limitations and additions as are set forth therein.Inasmuch as the unit of plant department employees hereinabovefound appropriate differs from that requested by the I. B. E. W. inits petition, if the I. B. E. W. desires not to appear upon the ballot inany of the elections directed, it shall notify the Regional Director forthe Twentieth Region to that effect within 10 days of the date of this.Decision and Direction of Elections; thereupon its name shall beomitted from the ballot.The U. C. W. A. did not appear at the hearing on June 17 and18; at this time the representative of the I. B. E. W. stated that hewas informed that the U. C. W. A. no longer continued in existence.Under the circumstances, we shall not place the U. C. W. A. uponthe ballot in the election among plant department employees at LosAngeles.However, in view of the inconclusive nature of the testi-mony as to the dissolution of the U. C. W. A., we hereby grant theIf.C.W. A. leave to have its name placed on the said ballot byfiling a written application to that effect with the Regional Directorfor the Twentieth Region within 10 days of the date of this Decisionand Direction of Elections; upon such filing its name shall be placedupon the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWQuestions affecting commerce have arisen concerning the repre-sentation of employees of the Company in the San Francisco metro-politan area and in the plant department of the Pacific Division,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.DIRECTION OF ' ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby WESTERN UNIONTELEGRAPHCOMPANY595DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Western Union Telegraph Company, elections by secret ballot'shall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees within the groups described below who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or on furlough or in the active military service or trainingof the United States, or temporarily laid off, and employees tem-porarily detailed to another department, office, city, or company, butexcluding temporary employees (employees with less than 3 months'continuous service) and employees who have since quit or beendischarged for cause :(a)All employees in the San Francisco metropolitan area in thetraffic, commercial, accounting, and purchasing and stores depart-ments; and in the San Francisco division offices, and including theclerk to the city foreman of the plant department, but excluding theemployees occupying the positions listed in Appendices A and B, todetermine whether they desire to be represented by American Com-munications Association, by Commercial Telegraphers Union, or byIndependent Communications Union, for the purposes of collectivebargaining, or by none of said organizations;(b)All 'employees in the plant department in the San Franciscometropolitan area, but excluding the employees occupying the posi-tions listed in Appendix D, to determine whether or not they desireto be represented by International Brotherhood of Electrical Work-ers, by American Communications Association, or by IndependentCommunications Union, for the purposes of collective bargaining,or by none of said organizations;(c)All line gang employees 22 and the 31 plant department em-ployees individually assigned to each of 31 "miscellaneous loca-tions," 23 excluding the employees occupying the positions listed inAppendix C, to determine whether or not they desire to be repre-sented for the purposes of collective bargaining by InternationalBrotherhood of Electrical Workers;sa See footnote 13,supra.23See footnote 9,supra. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)All employees in the plant department in the Los Angelesmetropolitan area, excluding the employees occupying the positionslisted in Appendix E, to determine whether or not they desire tobe represented by International Brotherhood of Electrical Workersfor the purposes of collective bargaining;(e)All employees in the plant department at Portland, Oregon,excluding the employee occupying the position listed in Appendix F,to determine whether or not they desire to be represented by Inter-national Brotherhood of ElectricalWorkers for the purposes ofcollective bargaining ;(f)All employees in the plant department at Seattle, Washing-ton, excluding the employees occupying the positions listed in Appen-dix G, to determine whether or not they desire to be represented byInternational Brotherhood of ElectricalWorkers for the purposesof collective bargaining;(g)All employees in the plant department at Salt Lake City,Utah, excluding the employee occupying the position listed inAppendix H, to determine whether they desire to be^represented byInternational Brotherhood of ElectricalWorkers, or by AmericanCommunications Association, for the purposes of collective bar-gaining, or by neither.MR.EDWINS.SMITH,dissenting in part:I am of the opinion that the petition of the I. B. E. W. for a unitof plant department employees in the Pacific Division should bedismissed.I am also of the opinion that the Board should findappropriate a unit of employees of the Company within all de-partments in San Francisco.The claim of the I. B. E. W. for a division-wide unit of plant-department employees cannot be supported upon any criterion ofunity of interest of employees within this group.The I. B. E. W.admits to membership all employees of the Company, and has infact organized on an industrial basis elsewhere in the telegraph in-dustry, as. evidenced by its contract with Postal Telegraph CableCompany covering all employees of that company in a certain geo-graphical area.In defining the unit claimed to be appropriate as"semi-industrial," the I. B. E. W. recognizes that such unit is com-posed of a number of groups of employees possessing widely variedskills, and that several of such groups are totally separate from eachother both geographically and functionally. Indeed, the recordshows plainly that plant department employees who have their head-quarters at various cities in the Pacific Division have more in com-mon with employees in other departments in such cities, by reasonof the location of their work and the interdependence of their duties, WESTERN UNION TELEGRAPH COMPANY597than with plant department employees in the line gangs.The ma-jority of the Board recognizes this fact by holding that plant depart-ment employees in metropolitan areas may appropriately be includedwith employees in the other departments in a single unit, but never-theless holds that plant department employees in such metropolitanareasmay split themselves off from such appropriate units uponthe sole ground, so far as appears, that certain of these employeeshave designated the I. B. E. W. The majority reaches this resultdespite the fact, noted above, that the I. B. E. W. in the instant casehas disregarded the elements of mutuality of employee interest whichit has recognized, as the record shows, elsewhere in the industry byrepresenting employees on an industrial rather than a departmentalbasis.All parties apparently agree that a Nation-wide unit of all em-ployees of the Company may in the future be appropriate.However,in the absence of a showing that employees have organized on aNation-wide basis, the Board has determined upon bargaining unitsconfined to a metropolitan area.To permit particular groups ofemployees to separate themselves from the remaining employees ina metropolitan area amounts to a disregard of the interdependenceand integration of the Company's operations in such an area, woulddisrupt the Board's precedents of holding appropriate industrialunits in a particular area pending Nation-wide organization'24 andwould multiply the problems to be solved before a Nation-wide unit,which all parties apparently concede may be appropriate, may beestablished.Accordingly, I am of the opinion that the Board should find appro-priate a unit of all employees in the San Francisco metropolitan areain the traffic, commercial, plant, accounting, and purchasing and storesdepartments and the San Francisco divisional offices, excluding the24SeeMatter of The Western Union Telegraph Company, Inc.andThe-CommercialTelegraphers' Union,11 N. L. R. B , 1154;Matter of the Western Union Telegraph Com-panyandCommercial Telegraphers' Union,etc., 17 N. L. R B., 683;Matter of WesternUnion Telegraph Company and American Communications Association Local 54-B, etc,23 N. L. R. B 824;Matter of The Western Union Telegraph CompanyandAmericanFederationof Labor,Federal Union No22$60, 30 N L R B 679;Matter of Western;Union Telegraph CompanyandSpringfield Local Number 51, etc.,30 N L. R B 720;Matter of The Western Union Telegraph Companyandh'atibnalWestern Union Councilof A. F. L Federal Unions and C T. U Locals,30 N. L R B. 1127;Matter of d'heiWestern Union Telegraph CompanyandCommercial Telegraphers' Union,30 N L. R B.365;Matter of Western Union Telegraph CompanyandAmerican Federation of Labor,etc, 30 N. L R B. 1169;Matter of The Western Union Telegraph CompanyandNa-tionalWestern Union Council of A. F. of L Federal Unionsand CT.U. Locals,30N. L R. B 1181 ;Matter of Western Union Telegraph CompanyandNationalWesternUnion Council of A F of L Federal Unions and C. T. ULocals, 31 N L R B 560;Matter of The Western Union Telegraph CompanyandUnitedWestern Union Employeesof Buffalo,32 N. L R B 210;Matter of The Western Union Telegraph CompanyandTele-graph Employees Independent Union, et al,32 N. L. R B 428;Matter of Western UnionTelegraph CompanyandNational Western Union Council of A F. of L Federal Unions'andC. T. U. Locals, 32 N.L. R. B 175451269-42-vol. 34-39 598DECISIONSOF NATIONAL LABORRELATIONS BOARDemployees listed upon Appendices A, B, and D.Within this unitI believe that the Board should order an election to determine whethera majority of these employees desire to be represented by the A. C. A.of the I. C. U., for the purposes of collective bargaining, or by neither,provided however, that the C. T. U. be permitted a place upon theballot if it so desires.While I would deny the petition of theI.B. E. W., such denial would be without prejudice to the I. B. E. W.'sright to file a petition for an investigation and certification of repre-sentatives of the line-gang employees only.A substantial number ofthese employees have indicated their desire for collective bargaining.They form a well-defined group ; they are not headquartered at anycity within the Pacific Division; and the division-wide nature of theirduties not only separates them from employees in the cities but rendersinfeasible collective bargaining on their behalf on the basis of city-wide units.APPENDIX ATraffic Department (San Francisco)Traffic managerNight traffic managersMorse testing and regulating chiefAutomatic testing and regulating chiefChief clerkSecretary to the chief clerkAssistant chief operators (automatic and telephone)NurseEarly and late night testing and regulating chiefsCommercial news department supervisorMorse supervisorsTeleprinter supervisorsAutomatic supervisorsTelephone supervisorsRoute supervisorsService supervisorsAutomatic monitorCommercial Department (San Francisco)SuperintendentSecretary to the superintendentChief clerkCity commercialmanagerSales managerManagerof the delivery departmentAssistant to themanager ofthe deliverydepartment WESTERN UNION TELEGRAPH COMPANYManager of credits and collectionsCashierEmploying supervisor of messengersEarly night managerAccounting department (San Francisco)Accounting center managerAssistant accounting center managerPurchasing and stores department (San Francisco)Division storekeeperHead clerkAPPENDIX BSan Francisco division offices(1)General manager's office of the commercial department-All employees except mail clerks and office boy(2)Division traffic superintendent's office-All employees(3)Division plant superintendent's office-General foremanField engineersDivision ticker supervisorDivision supervisor of maintenanceChief clerkEquipment inspectorsMaintenance foremanChief line inspectorDivision supervisor of equipmentDivision plant superintendentDivision plant engineerDivision supervisor of linesSupervisorSecretary to division plant superintendentClerk in charge of service records%(4)Division auditor's office-Division auditorChief accountantPlant accountantSupervisor accounting bureauChief traveling auditorTraveling auditorsSupervisor money ordersPrivate secretary to division auditor599 600DECISIONS OF .NATIONAL LABOR RELATIONS BOARDAPPENDIX CLine gang employees inPaci fic_DivisionLine gang foremenUnderground foremenAPPENDIX DPlant department (San Francisco)City foremanShop foremanBuilding supervisorTransmitter chiefClerk to city foremanAPPENDIX EPlant department (Los Angeles)City foremanBuilding supervisorMaintenance foremanTransmitter chiefClerk to cityforemanClerkto maintenance foremanAPPENDIX FCityforemanPlant department (Portland)APPENDIXGPlant department (Seattle)CityforemanClerk tocity foremanAPPENDIX HPlant department(Salt Lake City)City foreman